DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 12  and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”.

Regarding claim 1 (Previously Presented), Kaye teaches representing a plurality of genomic sequences as a graph data structure in a memory subsystem within a computer system (Kaye, para 0025 discloses graph data to represent , 
the graph data structure representing variability in the plurality of genomic sequences and comprising information specifying  a plurality of vertices and a plurality of edges, the plurality of edges connecting the plurality of vertices to form a plurality of paths, such that each of the plurality of genomic sequences is represented by at least one path through the graph data structure (Kaye, para 0054, Fig. 2 & Fig. 3 A-D disclose a genomic graph sequencing model presented by nodes/varices &  edges “the term " graph" refers to an ordered pair G=(V, E) comprising a set V of nodes and a set E of edges, which are 2-element subsets of V. An edge is connects two nodes. FIG. 2 shows a simple example of a mathematical graph. Heretofore, graph models have generally represented data using a node to represent an observed property (e.g., a nucleotide at one position in a DNA sequence) and an edge represents movement from the previous position to the next. Edges can be directed (indicating movement only in one direction) or undirected (indicating movement in both directions), and can be considered to have length. There are many types of graphs that have been developed in computer science and mathematics, ranging from simple to complex.”); 
Kaye teaches genomic sequences presented in a graph structure but he does not explicitly teach A method of serializing biological data stored in a graph data structure, the method comprising: and serializing the graph data structure to obtain a serialized graph data structure, the serializing comprising: generating, for a first path of the plurality of paths, first coordinates containing a starting coordinate for the first path and an ending coordinate for the first path; and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes. 
However in the same field of endeavor of serialization of Graph structure Brandes teaches A method of serializing biological data stored in a graph data structure, the method comprising: and serializing the graph data structure to obtain a serialized graph data structure (Brandes, in page 534 and 538  serialization of graph objects/structures and which can be applied to biological data presented using graph objects “The approach presented here is only one of many ways of mapping an external graph description file to an internal graph representation. A stand-alone application could integrate a GraphML parser, build up its graph representation in memory apart from XSLT, execute a transformation, and serialize the result as GraphML output.”).
 the serializing comprising: generating, for a first path of the plurality of paths, first coordinates containing a starting coordinate for the first path and an ending coordinate for the first path (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of any path (first path etc.) in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; here the examiner interprets in consistent with fig. 12 paragraph 0128-0130 of the instant application “coordinate” as relative position of nodes in a path; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node in any path (first path) can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014) ); 
and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes(Brandes, Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4; where elements of a path (“nodes” and “edges”) holds their sequences about how they are connected sequentially   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the graphical presentation of genomic sequences of Kaye into graph serialization (conversion into stream of bytes) system of Brandes to produce an expected result of graph objects in text format. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize serialization and de-serialization techniques to biological data for easier transmission, storage and representation.

Claim 2 - 3, cancelled.

Regarding claim 12 (Previously Presented), Kaye teaches a graph data structure representing a plurality of genomic sequences, the graph data structure representing variability in the plurality of genomic sequences and comprising a plurality of Application No.: 14/885,1924 Docket No.: S 1961.70009US00 vertices and a plurality of edges, plurality of edges connecting the plurality of vertices to form a plurality of paths, such that each of the plurality of genomic sequences is represented by at least one path through the graph data structure (Kaye, para 0054, Fig. 2 & Fig. 3 A-D disclose a genomic graph sequencing model presented by nodes/varices &  edges “the term " graph" refers to an ordered pair G=(V, E) comprising a set V of nodes and a set E of edges, which are 2-element subsets of V. An edge is connects two nodes. FIG. 2 shows a simple example of a mathematical graph. Heretofore, graph models have generally represented data using a node to represent an observed property (e.g., a nucleotide at one position in a DNA sequence) and an edge represents movement from the previous position to the next. Edges can be directed (indicating movement only in one direction) or undirected (indicating movement in both directions), and can be considered to have length. There are many types of graphs that have been developed in computer science and mathematics, ranging from simple to complex.”) 
Kaye teaches genomic sequences presented in a graph structure but he does not explicitly teach A system for serializing biological data stored in a graph data structure, the system comprising: a processor; and a memory subsystem coupled to the processor and storing: 
and instructions, that when executed by the processor, cause the system to serialize the graph data structure to obtain a serialized graph data structure at least in part by:
generating, for a first path of the plurality of paths, first coordinates containing a starting coordinate for the first path and an ending coordinate for the first path; and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes.
However in the same field of endeavor of serialization of Graph structure Brandes teaches A system for serializing biological data stored in a graph data structure, the system comprising: a processor; and  a memory subsystem coupled to the processor and storing (Brandes, in page 534 and 538  serialization of graph objects/structures and which can be applied to biological data presented using graph objects “The approach presented here is only one of many ways of mapping an external graph description file to an internal graph representation. A stand-alone application could integrate a GraphML parser, build up its graph representation in memory apart from XSLT, execute a transformation, and serialize the result as GraphML output.”; page 538 further discloses use of memory for executing instructions “A stand-alone application could integrate a GraphML parser, build up its graph representation in memory apart from XSLT, execute a transformation, and serialize the result as GraphML output.”): 
and instructions, that when executed by the processor, cause the system to serialize the graph data structure to obtain a serialized graph data structure at least in part by (Brandes, in page 534 and 538 serialization of graph objects/structures and which can be applied to biological data presented using graph objects “The approach presented here is only one of many ways of mapping an external graph description file to an internal graph representation. A stand-alone application could integrate a GraphML parser, build up its graph representation in memory apart from XSLT, execute a transformation, and serialize the result as GraphML output.”):
generating, for a first path of the plurality of paths, first coordinates containing a starting coordinate for the first path and an ending coordinate for the first path; and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; here the examiner interprets in consistent with fig. 12 paragraph 0128-0130 of the instant application “coordinate” as relative position of nodes in a path; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014) ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the graphical presentation of genomic sequences of Kaye into graph serialization (conversion into stream of bytes) system of Brandes to produce an expected result of graph objects in text format. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize serialization and de-serialization techniques to biological data for easier transmission, storage and representation.

Regarding claim 29 (Previously presented), Kaye and Brandes teach all the limitation of claim 1 and Brandes further teaches wherein serializing the graph data structure further comprises (Brandes, in page 534 and 538  serialization of graph objects/structures and which can be applied to biological data presented using graph objects “The approach presented here is only one of many ways of mapping an external graph description file to an internal graph representation. A stand-alone application could integrate a GraphML parser, build up its graph representation in memory apart from XSLT, execute a transformation, and serialize the result as GraphML output.”): generating, for a second path of the plurality of paths, second coordinates containing a starting coordinate for the second path and an ending coordinate for the second path(Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path (any path such as first or second) in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; here the examiner interprets in consistent with fig. 12 paragraph 0128-0130 of the instant application “coordinate” as relative position of nodes in a path; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node in a path (first or second) can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014) ); 
and encoding the second coordinates and sequence data associated with the second path into a second stream of bytes  (Brandes, Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4; where elements of a path (“nodes” and “edges”) holds their sequences about how they are connected sequentially   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">” ).

Regarding claim 30 (Previously presented), Kaye and Brandes teach all the limitation of claim 1 and Brandes further teaches wherein the first coordinates additionally contain a number of edges on the first path (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014, line 429~437) & number of edges can be expressed as an attribute element as discloses in page 518 of Brandes “where V is a set of nodes, E a multi-set containing directed and undirected edges, and D a set of data labels that are partial functions from..”).

Regarding claim 31 (Previously presented), Kaye and Brandes teach all the limitation of claim 1 and Brandes further teaches wherein the starting coordinate and the ending coordinate each indicates a number of vertices traversed to reach a designated edge (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014, line 429~437) & number of vertices within a path can be expressed as an attribute/label element as discloses in page 518 of Brandes “where V is a set of nodes, E a multi-set containing directed and undirected edges, and D a set of data labels that are partial functions from..”).

Regarding claim 32 (Previously presented), Kaye and Brandes teach all the limitation of claim 1 and Brandes further teaches wherein the first coordinates include values identifying positions in the graph data structure relative to one or more of the plurality of edges (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; here the examiner interprets in consistent with fig. 12 paragraph 0128-0130 of the instant application “coordinate” as relative position of nodes in a path; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014, line 429~437).

Regarding claim 33 (Previously presented), Kaye and Brandes teach all the limitation of claim 1 and Brandes further teaches wherein the first coordinates include values identifying positions in the graph data structure relative to one or more of the plurality of vertices (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; here the examiner interprets in consistent with fig. 12 paragraph 0128-0130 of the instant application “coordinate” as relative position of nodes/edges in a path; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node or edges or vertices can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014, line 429~437).

Claims 4 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Emmett, Phillip et al (PGPUB Document No. 20070150877), hereafter, referred to as “Emmett”.

Regarding claim 4 (Previously Presented), Kaye and Brandes teach all the limitation of claim 1 and but they don’t explicitly teach wherein the graph data structure encodes a directed acyclic graph (DAG).
However in the same field of endeavor of graph data analysis Colwell teaches explicitly teach wherein the graph data structure encodes a directed acyclic graph (DAG) (Emmett, para 0140 discloses that a DAG graph data structure can be serialized into stream “It may also be noted that, from a data structure perspective, the disclosed method and system contemplate that the DFlow DAG may be serialized to an XML file.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the graphical presentation of genomic sequences of Kaye and Brandes into Directed Acrylic Graph (DAG) serialization (conversion into stream of bytes) system of Emmett to produce an expected result of DAG objects in text format. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize serialization a techniques to biological data in DAG format for easier transmission and storage.

Regarding claim 15 (Previously presented), Kaye and Brandes teach all the limitations of claim 12 and additional claim analysis are analogous to claim 4 and applicable to claim 15. 

Claims 5 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Emmett, Phillip et al (PGPUB Document No. 20070150877), hereafter, referred to as “Emmett”, in further view of Bonev, Pavel (PGPUB Document No. 20080162552), hereafter, referred to as “Bonev”.

Regarding claim 5 (Previously Presented), Kaye, Brandes and Emmett teach all the limitation of claim 4 and Emmett further teaches wherein the graph data structure comprises (Emmett, para 0019 discloses DAG data structure “An example of a DAG 100 is depicted in FIG. 1, where a series of nodes 110 are employed to represent various operations”)
Kaye, Brandes and Emmett teach serialization processes of DAG but they don’t explicitly teach a first object comprising an adjacency list comprising at least one pointer that indicates at least one location of at least one object adjacent to the first object in the DAG.
However in the same field of endeavor of object serialization Bonev teaches a first object comprising an adjacency list comprising at least one pointer that indicates at least one location of at least one object adjacent to the first object in the DAG (Bonev, paragraph 0048-0050 discloses adjacency list for objects “List structure types may include an incidence list structure or an adjacency list structure. In an incidence list structure, the edges are represented by an array containing pairs (ordered if directed) of nodes (that the edge connects) and eventually weight and other data. In an adjacency list structure, each node (also sometimes referred to as a “vertex”) has a list of which vertices it is adjacent to. This causes redundancy in an undirected graph: for example, if vertices A and B are adjacent, A's adjacency list contains B, while B's list contains A. Adjacency queries are faster, at the cost of extra storage space.”; para 0050 further teaches keeping locations of nodes with respect to its adjacent nodes in a matrix);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in Directed Acrylic Graph (DAG) of Kaye, Brandes and Emmett into use of adjacency list of Bonev to produce an expected result of enhancing query speed. The modification would be obvious because one of ordinary skill in the art would be motivated to use adjacent listing of objects for efficient memory usage and faster query processing (Bonev, paragraph 0048 “List structures are often used for sparse graphs as they have smaller memory requirements”).
Regarding claim 16 (Previously presented), Kaye, Brandes and Emmett teach all the limitations of claim 15 and additional claim analysis are analogous to claim 5 and applicable to claim 16. 

Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Emmett, Phillip et al (PGPUB Document No. 20070150877), hereafter, referred to as “Emmett”, in further view of Colwell, Rita et al (PGPUB Document No. 20120004111), hereafter, referred to as “Colwell”.

Regarding claim 6 (Previously Presented), Kaye, Brandes and Emmett teach all the limitation of claim 4 and but they don’t explicitly teach wherein portions of the plurality of genomic sequences that match each other when aligned are  represented by a common object in the graph data structure.
However in the same field of endeavor of graph data analysis Colwell teaches wherein portions of the plurality of genomic sequences that match each other when aligned are  represented by a common object in the graph data structure (Colwell, paragraph 0096 discloses genome sequence matching “the remote analysis center 400 further includes a processor 403equipped with probabilistic matching technology and homology search algorithms, which can be employed to analyze assembled sequence data to obtain the probabilities of the presence of target pathogens 403 a, community structure 403 b, epidemiological and therapeutic information 403 c. Genome sequence data of target pathogens are compared with those of genomes of non-pathogens including human and metagenome to identify nucleotide sequences and single nucleotide polymorphic (SNP) sites, which only occur in target organisms. )”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in Directed Acrylic Graph (DAG) of Kaye, Brandes and Emmett into matching common objects in graph of Colwell to produce an expected result of finding common objects. The modification would be obvious because one of ordinary skill in the art would be motivated to match genome sequencing for grouping similar objects.

Claim 7 - 10, cancelled.

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Seth, Gaurav (PGPUB Document No. 20130124573), hereafter, referred to as “Seth”.

Regarding claim 11 (Previously Presented), Kaye and Brandes teach all the limitation of claim 1 and but they don’t explicitly teach further comprising: deserializing the serialized graph data structure into a clone at least in part by creating a second graph data structure comprising the first path of the plurality of paths and the sequence data associated with the first path.
However in the same field of endeavor of data serialization/de-serialization Seth teaches further comprising: deserializing the serialized graph data structure into a clone at least in part by creating a second graph data structure comprising the first path of the plurality of paths and the sequence data associated with the first path (Seth, paragraph 0033 discloses de-serializing stream of bytes to construct a clone in a second system/host  “As shown in FIG. 4, device 400 executes a first host 402A and a second host 402B. First host 402A hosts a first dynamic language engine 404A, which includes a serialization engine 406. Second host 402B hosts a second dynamic language engine 404B, which includes a de-serialization engine 408. Serialization engine 406 is configured to serialize object(s) that are included in an object graph 412 in accordance with a binary format to provide binary representation(s) of the respective object(s) in a binary clone 414 of the object graph 412. De-serialization engine 408 is configured to de-serialize binary representation(s) of respective object(s) in the binary clone 414 to provide the object(s) having a non-binary format in the object graph 412.”; here the examiner interprets “the sequence data associated with the first path” as a property of graph data object and which would be de-serialized with object ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye and Brandes into cloning graph objects of Seth to produce an expected result of making duplicate objects when needed. The modification would be obvious because one of ordinary skill in the art would be motivated to create duplicates by cloning instead of creating an object from the scratch.

Claim 13 - 14, cancelled.

Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in view of Emmett, Phillip et al (PGPUB Document No. 20070150877), hereafter, referred to as “Emmett”, in view of Bonev, Pavel (PGPUB Document No. 20080162552), hereafter, referred to as “Bonev”, in further view of Colwell, Rita et al (PGPUB Document No. 20120004111), hereafter, referred to as “Colwell”.

Regarding claim 17 (Previously presented), Kaye, Brandes, Emmett and Bonev teach all the limitations of claim 16 but they don’t explicitly teach wherein portions of the plurality of genomic sequences that match each other when aligned are represented by a common object in the DAG.
However in the same field of endeavor of graph data analysis Colwell teaches wherein portions of the plurality of genomic sequences that match each other when aligned are represented by a common object in the DAG (Colwell, paragraph 0096 discloses genome sequence matching which can be matched “the remote analysis center 400 further includes a processor 403equipped with probabilistic matching technology and homology search algorithms, which can be employed to analyze assembled sequence data to obtain the probabilities of the presence of target pathogens 403 a, community structure 403 b, epidemiological and therapeutic information 403 c. Genome sequence data of target pathogens are compared with those of genomes of non-pathogens including human and metagenome to identify nucleotide sequences and single nucleotide polymorphic (SNP) sites, which only occur in target organisms. )”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye, Brandes, Emmett and Bonev into matching graph objects of Colwell to produce an expected result of finding common objects. The modification would be obvious because one of ordinary skill in the art would be motivated to match genome sequencing by using DAG’s higher scalability and faster lookup time.

Claim 18 - 20, cancelled.

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Seth, Gaurav (PGPUB Document No. 20130124573), hereafter, referred to as “Seth”, in view of Meijer, Henricus et al (PGPUB Document No. 20100024030), hereafter, referred to as “Meijer”.

Regarding claim 21 (Previously Presented), Kaye and Brandes teach all the limitation of claim 12 but they don’t explicitly teaches further operable to send the first stream of bytes over a network to a computer, wherein the first stream of bytes can be deserialized by the computer into a clone within a second memory subsystem of the computer.
However in the same field of endeavor of data serialization/de-serialization Seth teaches wherein the first stream of bytes can be deserialized by the (Seth, paragraph 0033 discloses de-serializing stream of bytes to construct a clone   “As shown in FIG. 4, device 400 executes a first host 402A and a second host 402B. First host 402A hosts a first dynamic language engine 404A, which includes a serialization engine 406. Second host 402B hosts a second dynamic language engine 404B, which includes a de-serialization engine 408. Serialization engine 406 is configured to serialize object(s) that are included in an object graph 412 in accordance with a binary format to provide binary representation(s) of the respective object(s) in a binary clone 414 of the object graph 412. De-serialization engine 408 is configured to de-serialize binary representation(s) of respective object(s) in the binary clone 414 to provide the object(s) having a non-binary format in the object graph 412.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye and Brandes into cloning graph objects of Seth to produce an expected result of making duplicate objects when needed. The modification would be obvious because one of ordinary skill in the art would be motivated to easily copy/paste objects by cloning them using object de-serialization.
Kaye, Brandes and Seth teach serialization and de-serialization of graph data structure but they don’t explicitly teach further operable to send the first stream of bytes over a network to a computer, 
However in the same field of endeavor of data transformation Meijer teaches further operable to send the first stream of bytes over a network to a (Meijer, paragraph 0041 discloses transmitting serialized data “The system 300 can operate similarly with respect to a serialization/deserialization scenario. Consider use of such techniques in the context of network transmission of data. In one instance, serialized data can be transmitted across a network to a target system.”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye, Brandes and Seth into transmission of serialized data of Meijer to produce an expected result of transmitting graph data in simple text format. The modification would be obvious because one of ordinary skill in the art would be motivated to transmit serialized data in a stream of bytes for transmission scalability.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Colwell, Rita et al (PGPUB Document No. 20120004111), hereafter, referred to as “Colwell”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Seth, Gaurav (PGPUB Document No. 20130124573), hereafter, referred to as “Seth”.

Regarding claim 22 (Previously Presented), Kaye teaches representing variability in the plurality of genomic sequences and comprising a plurality of vertices and a plurality of edges, the plurality of edges connecting the plurality of vertices to form a plurality of paths, such that each of the plurality of genomic sequences is represented by at least one path through the graph data structure(Kaye, para 0054, Fig. 2 & Fig. 3 A-D disclose a genomic graph sequencing model presented by nodes/varices &  edges “the term " graph" refers to an ordered pair G=(V, E) comprising a set V of nodes and a set E of edges, which are 2-element subsets of V. An edge is connects two nodes. FIG. 2 shows a simple example of a mathematical graph. Heretofore, graph models have generally represented data using a node to represent an observed property (e.g., a nucleotide at one position in a DNA sequence) and an edge represents movement from the previous position to the next. Edges can be directed (indicating movement only in one direction) or undirected (indicating movement in both directions), and can be considered to have length. There are many types of graphs that have been developed in computer science and mathematics, ranging from simple to complex.”); 
Kaye teaches data transformation but he does not explicitly teaches A method of transferring biological data, the method comprising: representing a plurality of genomic sequences as a directed acyclic graph (DAG) in a memory subsystem within a computer system, the DAG,  and serializing the DAG into a stream of bytes at least in part by: generating first coordinates for a first path in the plurality of paths, the first coordinates including a starting coordinate and an ending coordinate for the first path; and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes;  
and deserializing the stream of bytes to identify the first coordinates for the first path and sequence data associated with the first path; and generating 
However in the same field of endeavor of data analysis Colwell teaches representing a plurality of genomic sequences (Colwell, paragraph 0096 discloses data analysis for genome sequencing “community structure 403 b, epidemiological and therapeutic information 403 c. Genome sequence data of target pathogens are compared with those of genomes of non-pathogens including human and metagenome to identify nucleotide sequences and single nucleotide polymorphic (SNP) sites”)as a directed acyclic graph (DAG) in a memory subsystem within a computer system, the DAG (Colwell, paragraph 0098 discloses a directed acyclic graph representation biological data such as phylogenetic organism “A Bayesian network is a directed, acyclic graph that compactly represents a probability distribution. In such a graph, each random variable is denoted by a node (for example, in a phylogenetic tree of an organism). A directed edge between two nodes indicates a probabilistic dependency from the variable denoted by the parent node to that of the child. Consequently, the structure of the network denotes the assumption that each node in the network is conditionally independent of its non-descendants given its parents.”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye into graph presentation in DAG to produce an expected result of displaying genomic data with sequences and directions. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize DAG to represent biological data faster search and access.
Kaye and Colwell teach genomic sequencing in graph structure but they don’t not explicitly teach A method of transferring biological data, the method comprising: 
and serializing the DAG into a stream of bytes at least in part by: generating first coordinates for a first path in the plurality of paths, the first coordinates including a starting coordinate and an ending coordinate for the first path; and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes; and deserializing the stream of bytes to identify the first coordinates for the first path and sequence data associated with the first path; and generating 
However in the same field of endeavor of serialization of Graph structure Brandes teaches and serializing the DAG into a stream of bytes at least in part by (Brandes, in page 534 and 538  serialization of graph objects/structures and which can be applied to biological data presented using graph objects “The approach presented here is only one of many ways of mapping an external graph description file to an internal graph representation. A stand-alone application could integrate a GraphML parser, build up its graph representation in memory apart from XSLT, execute a transformation, and serialize the result as GraphML output.”): generating first coordinates for a first path in the plurality of paths, the first coordinates including a starting coordinate and an ending coordinate for the first path (Brandes, in page 521 discloses a Graph Markup Language (GraphML) that serializes (presenting graph structure in stream of bytes) a map structure where edges and nodes are constituents of a path in a graph. Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”; here the examiner interprets in consistent with fig. 12 paragraph 0128-0130 of the instant application “coordinate” as relative position of nodes in a path; further, parsing above mentioned “node” & “edge” from GraphML schema relative position of each node can be determined by a skilled artisan in the field of endeavor (“GraphML.py” source code listing from NetworkX project 2014) ); and encoding the first coordinates and sequence data associated with the first path into a first stream of bytes (Brandes, Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4; where elements of a path (“nodes” and “edges”) holds their sequences about how they are connected sequentially   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the graphical presentation of genomic sequences of Kaye and Colwell into graph serialization (conversion into stream of bytes) system of Brandes to produce an expected result of graph objects in text format. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize serialization and de-serialization techniques to biological data for easier transmission, storage and representation.
Kaye, Colwell and Brandes teach genomic sequencing in graph structure but they don’t not explicitly teach A method of transferring biological data, the method comprising: and deserializing the stream of bytes to identify the first coordinates for the first path and sequence data associated with the first path; and generating 
However in the same field of endeavor of data analysis Seth teaches A method of transferring biological data, the method comprising (Seth, paragraph 0033 discloses transfer and transformation data; here the examiner interprets transferring data as containing biological information “As shown in FIG. 4, device 400 executes a first host 402A and a second host 402B. First host 402A hosts a first dynamic language engine 404A, which includes a serialization engine 406. Second host 402B hosts a second dynamic language engine 404B, which includes a de-serialization engine 408. ”): and deserializing the stream of bytes to identify the first coordinates for the first path and sequence data associated with the first path; and generating  a clone of the DAG that represents the biological data at least in part by modifying a linear graph using the first coordinates and the sequence data associated with the first path  (Seth, paragraph 0031 discloses serializing of graph objects into binary format (stream of bytes) and which can later be deserialized into a clone “Serialization engine 206 is configured to serialize object(s) that are included in an object graph 212 in accordance with a binary format to provide binary representation(s) of the respective object(s) in a binary clone 214 of the object graph 212. De-serialization engine 208 is configured to de-serialize binary representation(s) of respective object(s) in the binary clone 214”; here the examiner interprets DAG as any graph data/object):
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye, Colwell and Brandes into cloning graph objects of Seth to produce an expected result of making duplicate objects when needed. The modification would be obvious because one of ordinary skill in the art would be motivated to easily copy/paste objects by cloning them using object de-serialization.
Claim 23-27 Cancelled.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kaye, Alice (PGPUB Document No. 20160342737), hereafter, referred to as “Kaye”, in view of Brandes, Ulrik et al (Non Patent Literature “Graph Markup Language (GraphML)”, Published in 2010, ISBN 978-1-584-88412-5), hereafter, referred to as “Brandes”, in further view of Maim, Enrico (WIPO Document No. WO2001035269A2), hereafter, referred to as “Maim”.
Regarding claim 28 (Previously presented), Kaye and Brandes teach all the limitation of claim 1 and Brandes further teaches wherein encoding the first coordinates and sequence data associated with the first path comprises (Brandes, Page 521 further discloses how “first coordinate” starting node “n0” is getting connected by edges “e0”, “e1”, “e2” etc. to the “ending coordinate” “n5” for forming a path as shown in the Figure 16.4; where elements of a path (“nodes” and “edges”) holds their sequences about how they are connected sequentially   “"<graph id="G" edgedefault="undirected"><node id="n0"> <data key="d0">green</data></node><node id="n1"/><node id="n2"><data key="d0">blue</data></node>….<edge id="e0" source="n0" target="n2"><data key="d1">1.0</data></edge><edge id="e1" source="n0" target="n1">….<edge id="e6" source="n5" target="n4">”): 
But they don’t explicitly teach appending the first coordinates to a first container and appending the sequence data associated with the first path to a second container
However in the same field of endeavor of data processing Maim teaches appending the first coordinates to a first container and appending the sequence data associated with the first path to a second container (Maim, in response to unclear claim limitations,  page 2 para 8 and page 3 para 1 discloses having multiple containers for holding data two different types of data sets  “a first set of organized information comprising at least a first container and a plurality first information accessible via the or each first container, a second set of organized information comprising at least a second container and a plurality of second information accessible via the or each second container, means for establishing a correspondence between the or each first container; and a second said container, means for a user to add information in the first set of information, means for a user to add information in the second set of information, intercom means network between the first and second sets of information, these means being when adding information accessible via a first container, to suggest the same addition in the second corresponding container.”; Maim disclosure of having first & second containers for adding two different datasets can be used for adding/appending first coordinates & first path data sets to first & second containers respectively);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the genomic sequences in graph structure of Kaye and Brandes into organization of data of Maim to produce an expected result of organizing data by separating them into different containers. The modification would be obvious because one of ordinary skill in the art would be motivated to organized data in different containers for easier re-assembling of objects (Maim, page 2 para 8 and page 3 para 1).


Response to Arguments


I.	35 U.S.C §103

Applicant arguments regarding prior art rejection of the amended independent claim 1, 12 and 22 on page 7-9 of “REMARKS” have been fully considered and accordingly a new prior art Brandes has been used to teach the argued limitations in combination of Kaye.   
Therefore examiner maintains the rejection of independent claim 1, 12 and 22.

Regarding claim dependent on independent claim 1, 12 and 22 no additional arguments have been presented other than discussed above.  
Therefore examiner maintains the rejection of claim dependent on independent claim 1, 12 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164